                    Case 19-11240-LSS            Doc 797       Filed 10/21/19         Page 1 of 7



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                       :
In re:                                                 :        Chapter 11
                                                       :
GUE Liquidation Companies, Inc., et al.,1              :        Case No. 19-11240 (LSS)
                                                       :
                    Debtors.                           :        (Jointly Administered)
                                                       :
                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                    FOR HEARING ON OCTOBER 23, 2019 AT 2:00 P.M. (EDT)2

 I.       CONTINUED MATTERS:

          1.         Notice of Cure Costs and Potential Assumption and Assignment of Executory
                     Contracts and Unexpired Leases in Connection with Sale of Substantially All
                     Assets [Docket No. 286 – filed July 1, 2019]

                     Objections / Responses Received:

                     A.        Limited Objection and Reservation of Rights (filed by Aetna Life
                               Insurance Company) [Docket No. 385 – filed July 15, 2019]

                     B.        Amended Limited Objection and Reservation of Rights (filed by Aetna
                               Life Insurance Company) [Docket No. 466 – filed July 29, 2019]

                     Status: The hearing on this objection has been continued to November 20, 2019
                             at 2:00 p.m. (ET).

                     C.        Cure Objection by Microsoft [Docket No. 389 – filed July 16, 2019]



 1
          The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification
          numbers, if any, follow in parentheses): GUE Liquidation Companies, Inc. (5852); Bloom That, Inc.
          (9936); GUE Liquidation Delivery, Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104);
          FSC Phoenix LLC (7970); GUE Liquidation, Inc. (1271); GUE Liquidation.CA, Inc. (7556);
          GUE Liquidation.COM, Inc. (4509); GUE Liquidation Group, Inc. (9190); GUE Liquidation Mobile, Inc.
          (7423); GUE Liquidation Giftco, LLC (5832); Provide Cards, Inc. (3462); GUE Liquidation Commerce
          LLC (0019); and GUE Liquidation Creations, Inc. (8964). The Debtors' noticing address in these
          chapter 11 cases is 3113 Woodcreek Drive, Downers Grove, IL 60515.
 2
          The hearing will be held before The Honorable Laurie Selber Silverstein at the United States Bankruptcy
          Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 2, Wilmington,
          Delaware 19801. Any person who wishes to appear telephonically at the October 23, 2019 hearing must
          contact COURTCALL, LLC at 866-582-6878 prior to the hearing to register his/her telephonic appearance
          in accordance with the Instructions for Telephonic Appearances Effective January 5, 2005, Revised May
          11, 2018.



 RLF1 22061790v.4
                   Case 19-11240-LSS       Doc 797     Filed 10/21/19    Page 2 of 7



                   Status: The Debtors have filed a motion [Docket No. 767] seeking to reject
                           certain of the agreements subject to this objection. The hearing on the
                           remainder of this objection has been continued to November 20, 2019 at
                           2:00 p.m.

                   D.     Limited Objection and Reservation of Rights of United Parcel Service,
                          Inc. and Its Affiliates to Notice of Cure Costs and Potential Assumption
                          and Assignment of Executory Contracts and Unexpired Leases in
                          Connection with Sale of Substantially All Assets [Docket No. 393 – filed
                          July 16, 2019]

                   Status: The hearing on this objection has been continued to November 20, 2019
                           at 2:00 p.m. (ET).

                   E.     Objection of Salesforce.com, Inc. to the Proposed Assumption and
                          Assignment of Certain Executory Contracts and Cure Costs in Connection
                          with the Sale of Substantially All Assets, and Reservation of Rights
                          [Docket No. 400 – filed July 16, 2019]

                   F.     Declaration of Kevin Ramirez in Support of the Objection of
                          Salesforce.com, Inc. to the Proposed Assumption and Assignment of
                          Certain Executory Contracts and Cure Costs in Connection with the Sale
                          of Substantially All Assets, and Reservation of Rights [Docket No. 401 –
                          filed July 16, 2019]

                   Status: The hearing on this objection has been continued to November 20, 2019
                           at 2:00 p.m. (ET).

                   G.     Limited Objection and Reservation of Rights of 360i LLC to Notice of
                          Cure Costs and Potential Assumption and Assignment of Executory
                          Contracts and Unexpired Leases in Connection With Sale of Substantially
                          All Assets [Docket No. 440 – filed July 24, 2019]

                   Status: The hearing on this objection has been continued to November 20, 2019
                           at 2:00 p.m. (ET).

                   H.     Objection of CenturyLink Communications, LLC and Level 3
                          Communications, LLC to Proposed Cure Amount [Docket No. 456 – filed
                          July 26, 2019]

                   Status: This objection has been resolved.

                   Related Documents:

                   i.     Notice of Filing of Amendments to Cure Costs and Potential Assumption
                          and Assignment of Executory Contracts and Unexpired Leases in


                                                   2
RLF1 22061790v.4
                   Case 19-11240-LSS       Doc 797      Filed 10/21/19    Page 3 of 7



                          Connection with Sale of Substantially All Assets [Docket No. 448 – filed
                          July 25, 2019]

                   ii.    Notice of Filing of Amendments to Cure Costs and Potential Assumption
                          and Assignment of Executory Contracts and Unexpired Leases in
                          Connection with Sale the FTD Assets and Restructured ProFlowers
                          Business to Gateway Mercury Holdings, LLC [Docket No. 579 – filed
                          August 15, 2019]

                   General Status: The hearing on the outstanding cure objections has been
                                   continued to the omnibus hearing scheduled for November 20,
                                   2019 at 2:00 p.m. (ET). The individual statuses with respect to the
                                   cure objections are set forth above.

         2.        EasySaver Class Representatives' Motion for Leave to File Class Proof of Claim
                   [Docket No. 758 – filed October 4, 2019]

                   Objection / Response Deadline:       October 16, 2019 at 4:00 p.m. (ET);
                                                        extended for Debtors to November 13, 2019
                                                        at 4:00 p.m. (ET)

                   Objections / Responses Received:     None.

                   Related Documents:

                   Status: The hearing on this matter has been continued to the omnibus hearing
                           scheduled for November 20, 2019 at 2:00 p.m. (ET).

II.      MATTERS FILED UNDER CERTIFICATION:

         3.        Motion of the Debtors for an Order Extending the Debtors' Exclusive Periods to
                   File a Chapter 11 Plan and Solicit Acceptances Thereof [Docket No. 745 – filed
                   September 30, 2019]

                   Objection / Response Deadline:       October 14, 2019 at 4:00 p.m. (ET);
                                                        extended for the Official Committee of
                                                        Unsecured Creditors to October 16, 2019 at
                                                        4:00 p.m. (ET)

                   Objections / Responses Received:     None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Motion of the Debtors for an Order
                          Extending the Debtors' Exclusive Periods to File a Chapter 11 Plan and
                          Solicit Acceptances Thereof [Docket No. 788 - filed October 17, 2019]


                                                    3
RLF1 22061790v.4
                   Case 19-11240-LSS       Doc 797      Filed 10/21/19    Page 4 of 7



                   Status: On October 17, 2019, the Debtors filed a certificate of no objection
                           regarding this matter. Accordingly, a hearing on this matter is only
                           necessary to the extent the Court has questions or concerns.

         4.        Motion of the Debtors for an Order (I) Authorizing the Debtors to Reject Certain
                   Executory Contracts with Microsoft Corporation Nunc Pro Tunc to the Rejection
                   Effective Date and (II) Granting Certain Related Relief [Docket No. 767 – filed
                   October 9, 2019]

                   Objection / Response Deadline:       October 16, 2019 at 4:00 p.m. (ET)

                   Objections / Responses Received:     None.

                   Related Documents:

                   i.     Certificate of No Objection Regarding Motion of the Debtors for an Order
                          (I) Authorizing the Debtors to Reject Certain Executory Contracts with
                          Microsoft Corporation Nunc Pro Tunc to the Rejection Effective Date and
                          (II) Granting Certain Related Relief [Docket No. 789 - filed October 17,
                          2019]

                   Status: On October 17, 2019, the Debtors filed a certificate of no objection
                           regarding this matter. Accordingly, a hearing on this matter is only
                           necessary to the extent the Court has questions or concerns.

III.     CONTESTED MATTER GOING FORWARD:

         5.        Debtors' Motion for Entry of an Order (I) Approving Disclosure Statement,
                   (II) Approving Form and Manner of Service of Notice Thereof, (III) Establishing
                   Procedures for Solicitation and Tabulation of Votes to Accept or Reject Chapter
                   11 Plan of Liquidation, (IV) Scheduling Hearing on Confirmation of Chapter 11
                   Plan of Liquidation, and (V) Granting Related Relief [Docket No. 716 – filed
                   September 18, 2019]

                   Objection / Response Deadline:       October 16, 2019 at 4:00 p.m. (ET);
                                                        extended for the Office of the United States
                                                        Trustee to October 21, 2019 at 11:59 a.m.
                                                        (noon) (ET) (the “U.S. Trustee”)

                   Objections / Responses Received:

                   A.     Objection of Sentry Insurance, a Mutual Company to: (1) Debtors’ Motion
                          for Entry of an Order (I) Approving Disclosure Statement, (II) Approving
                          Form and Manner of Service of Notice Thereof, (III) Establishing
                          Procedures for Solicitation and Tabulation of Votes to Accept or Reject
                          Chapter 11 Plan of Liquidation, (IV) Scheduling Hearing on Confirmation
                          of Chapter 11 Plan of Liquidation, and (V) Granting Related Relief;

                                                    4
RLF1 22061790v.4
                   Case 19-11240-LSS        Doc 797     Filed 10/21/19     Page 5 of 7



                           (2) Debtors’ Disclosure Statement and (3) Joint Plan of Liquidation for the
                           Debtors [Docket No. 778 - filed October 16, 2019]

                   B.      Objection of the Official Committee of Unsecured Creditors to Debtors’
                           Motion for Entry of an Order Approving Disclosure Statement and
                           Seeking Related Relief [Docket No. 779 - filed October 16, 2019]

                   C.      Informal comments from the United Sates Securities and Exchange
                           Commission

                   D.      Informal comments from the U.S. Trustee

                   E.      Reply of the Debtors in Support of the Motion for Entry of an Order
                           Approving the Debtors' Disclosure Statement and Establishing Solicitation
                           Procedures [Docket No. 791 – filed October 20, 2019]

                   Related Documents:

                   i.      Notice of Hearing to Consider Approval of Disclosure Statement for Joint
                           Plan of Liquidation for the Debtors [Docket No. 708 – filed September 18,
                           2019]

                   ii.     Joint Plan of Liquidation for the Debtors [Docket No. 714 – filed
                           September 18, 2019]

                   iii.    Disclosure Statement for the Joint Plan of Liquidation for the Debtors
                           [Docket No. 715 – filed September 18, 2019]

                   iv.     Motion of Debtors for Leave to File Reply in Support of Approval of
                           Disclosure Statement [Docket No. 792 – filed October 20, 2019]

                   v.      First Amended Joint Plan of Liquidation for the Debtors [Docket No. 793
                           – filed October 20, 2019]

                   vi.     Disclosure Statement for First Amended Joint Plan of Liquidation for the
                           Debtors [Docket No. 794 – filed October 20, 2019]

                   vii.    Notice of Filing of Blacklines of Revised Disclosure Statement and
                           Amended Plan [Docket No. 795 – filed October 20, 2019]

                   viii.   Notice of Filing of Revised Disclosure Statement Order [Docket No. 796 –
                           filed October 20, 2019]

                   Status: The hearing on this matter is going forward.

IV.      FINAL FEE APPLICATION:

         6.        Final Fee Application (See Attached Exhibit A)

                                                    5
RLF1 22061790v.4
                   Case 19-11240-LSS       Doc 797      Filed 10/21/19    Page 6 of 7



                   Objection Deadline: (See Attached Exhibit A)

                   Related Documents: (See Attached Exhibit A)

                   Status: On October 16, 2019, the Debtors filed a certification of counsel attaching
                           a form of agreed upon final fee order in connection with the final fee
                           application listed on Exhibit A hereto. Accordingly, a hearing on this
                           matter is only necessary to the extent the Court has questions or concerns.




                                                    6
RLF1 22061790v.4
                   Case 19-11240-LSS   Doc 797   Filed 10/21/19     Page 7 of 7




Dated: October 21, 2019                   Respectfully submitted,
       Wilmington, Delaware
                                           /s/ Megan E. Kenney
                                          Daniel J. DeFranceschi (No. 2732)
                                          Paul N. Heath (No. 3704)
                                          Brett M. Haywood (No. 6166)
                                          Megan E. Kenney (No. 6426)
                                          RICHARDS, LAYTON & FINGER, P.A.
                                          One Rodney Square
                                          920 N. King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 651-7700
                                          Facsimile: (302) 651-7701
                                          Email: defranceschi@rlf.com
                                                  heath@rlf.com
                                                  haywood@rlf.com
                                                  kenney@rlf.com

                                                 -and-

                                          Heather Lennox (admitted pro hac vice)
                                          Thomas A. Wilson (admitted pro hac vice)
                                          JONES DAY
                                          901 Lakeside Avenue
                                          Cleveland, Ohio 44114
                                          Telephone: (216) 586-3939
                                          Facsimile: (216) 579-0212
                                          Email: hlennox@jonesday.com
                                                 tawilson@jonesday.com

                                          Brad B. Erens (admitted pro hac vice)
                                          Caitlin K. Cahow (admitted pro hac vice)
                                          JONES DAY
                                          77 West Wacker
                                          Chicago, Illinois 60601
                                          Telephone: (312) 782-3939
                                          Facsimile: (312) 782-8585
                                          Email: bberens@jonesday.com
                                                  ccahow@jonesday.com

                                          ATTORNEYS FOR DEBTORS AND
                                          DEBTORS IN POSSESSION




                                             7
RLF1 22061790v.4
